DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on May 02, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter
Claims 1-22.
Examiner considers applicant’s amendments and arguments in pages 13-19 regarding independent claims 1, 11 and 17 are persuasive. Examiner believes specifically invention to utilizing machine learning in identifying accurate product information based on product code data and one or more commerce classification codes taxonomies. Examiner believes the limitation of “determining a formatting convention that input data is structured in accordance with, wherein the input data is related to a shippable product; 
determining a source for retrieving at least one product data attribute related to the shippable product based on the determined formatting convention;
retrieving the at least one product data attribute from the determined source; 
augmenting the input data with the retrieved at least one product data attribute for a product data record for the shippable product from the determined source; 
ranking historical product data records in historical shipment information for products that satisfy a similarity threshold with the product data record for the shippable product; 
feeding the product data record for the shippable product into one or more machine learning (ML) models to identify at least one predictive attribute that corresponds with identifying accurate product information; 
merging the product data record, the ranked historical product data records and the predictive attribute to generate predictor data; 
formatting the predictor data to align with one or more ML parameters; 
feeding the formatted predictor data into the one or more ML models to estimate additional product data for one or more null fields in the product data record; 
updating the product data record for the shippable product with the predicted additional data to generate an enriched product data record; 
feeding the enriched product data record into an ensemble of the one or more ML models to predict product code data based on one or more commerce classification code taxonomies; and 
adding the predicted product code data to the enriched product data record for the shippable product" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1, 11 and 17 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, determining a formatting convention that input data is structured in accordance with, wherein the input data is related to a shippable product; 
determining a source for retrieving at least one product data attribute related to the shippable product based on the determined formatting convention;
retrieving the at least one product data attribute from the determined source; 
augmenting the input data with the retrieved at least one product data attribute for a product data record for the shippable product from the determined source; 
ranking historical product data records in historical shipment information for products that satisfy a similarity threshold with the product data record for the shippable product; 
feeding the product data record for the shippable product into one or more machine learning (ML) models to identify at least one predictive attribute that corresponds with identifying accurate product information; 
merging the product data record, the ranked historical product data records and the predictive attribute to generate predictor data; 
formatting the predictor data to align with one or more ML parameters; 
feeding the formatted predictor data into the one or more ML models to estimate additional product data for one or more null fields in the product data record; 
updating the product data record for the shippable product with the predicted additional data to generate an enriched product data record; 
feeding the enriched product data record into an ensemble of the one or more ML models to predict product code data based on one or more commerce classification code taxonomies; and 
adding the predicted product code data to the enriched product data record for the shippable product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159